Case: 22-40004      Document: 00516494925          Page: 1     Date Filed: 10/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 4, 2022
                                   No. 22-40004
                                                                           Lyle W. Cayce
                                                                                Clerk

   Lily F. Tercero,

                                                               Plaintiff—Appellee,

                                        versus

   Texas Southmost College District,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 1:16-CV-282


   Before Clement, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Lily F. Tercero brought her procedural due process and breach of
   employment contract claims against Texas Southmost College District,
   prevailing at trial and on her first appeal. In this second appeal limited to the
   issues remanded to the district court, TSC requests we grant judgment




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40004    Document: 00516494925          Page: 2   Date Filed: 10/04/2022




                                  No. 22-40004


   notwithstanding an adverse jury verdict. For the reasons below, we
   AFFIRM.
                                        I
         As laid out in the previous appeal:
                 Appellant, Dr. Lily F. Tercero, was the president of
         Appellee, Texas Southmost College District, until the
         college’s board voted to remove her from the position after a
         termination hearing. Tercero then filed this action in the
         district court. She brought, against TSC, a Fourteenth
         Amendment procedural due process claim under 42 U.S.C. §
         1983 and Texas state law breach of contract claims, which
         alleged that TSC (1) owed her the balance of her salary and
         benefits remaining on her employment contract because it
         terminated her without good cause; and (2) violated her
         contractual right to certain processes, including the right to
         cross-examine adverse witnesses and present exculpatory
         evidence.
                The district court denied summary judgment on
         Tercero’s breach of contract claims and her procedural due
         process claim based on the termination hearing itself. In doing
         so, the district court concluded that TSC was not entitled to
         governmental immunity on the breach of contract claims.
                A jury then found that TSC breached Tercero’s
         employment contract and deprived her of procedural due
         process. It awarded her $674,878.66 in damages on her breach
         of contract claims and $12,500,000 in damages on her due
         process claim for “[d]iminished earning capacity, lost career
         and business opportunities, loss of reputation, humiliation,
         embarrassment, inconvenience, and mental and emotional
         anguish and distress.” After trial, the district court awarded
         Tercero $117,685.67 in attorneys’ fees from TSC in connection
         with these claims.




                                        2
Case: 22-40004     Document: 00516494925           Page: 3   Date Filed: 10/04/2022




                                    No. 22-40004


                 Post-judgment, TSC filed (1) a motion to dismiss
          Tercero’s breach of contract claims—arguing that TSC is
          entitled to governmental immunity on the claims—and,
          alternatively, a renewed motion for judgment as a matter of law
          on the breach of contract claims; (2) a renewed motion for
          judgment as a matter of law on Tercero’s procedural due
          process claim and the damages awarded on the claim; and (3) a
          motion for a new trial or remittitur on the damages awarded on
          the due process claim.
                 The district court dismissed Tercero’s breach of
          contract claims for lack of jurisdiction, concluding that TSC
          was entitled to Eleventh Amendment immunity on these
          claims. It also granted the renewed motion for judgment as a
          matter of law on the due process damages award only, holding
          that Tercero was entitled to nominal damages because,
          although sufficient evidence supported the jury’s finding of a
          due process violation, there was an absence of sufficient
          evidence showing that Tercero’s injuries were caused by the
          due process deprivation. Finally, the court conditionally
          granted a new trial or remittitur and vacated its prior award of
          attorneys’ fees. Tercero timely appealed contesting the district
          court’s post-judgment rulings.
   Tercero v. Tex. Southmost Coll. Dist., 989 F.3d 291, 295–96 (5th Cir. 2021).
          In our first opinion, we held that TSC, a junior college district under
   Texas law, did not have immunity from suit in federal court. Id. at 297–98.
   We, consequently, reversed the district court’s dismissal of Tercero’s breach
   of employment contract claim and reinstated the jury’s verdict. Id. at 299.
   We further remanded the case to the district court so it could consider TSC’s
   insufficiency of the evidence arguments raised in its renewed motion for
   judgment as a matter of law and handle the matter of attorneys’ fees. Id. at
   299–301.




                                         3
Case: 22-40004      Document: 00516494925          Page: 4    Date Filed: 10/04/2022




                                    No. 22-40004


          On remand, the district court requested and received supplemental
   briefing. It found that TSC failed to proffer conclusive evidence warranting a
   judgment notwithstanding the verdict pursuant to Federal Rules of Civil
   Procedure 50. Judge Rodriguez summed up TSC’s arguments, stating:
          In essence, [TSC] selectively quotes Tercero’s testimony and
          then urges the [c]ourt to adopt one possible interpretation that
          does not support the jury’s decision. Such an approach is
          diametrically opposed to the standard that actually governs.
          And [TSC] repeats this error with each ground that the jury
          considered when determining if [TSC] had good cause to
          terminate Tercero under the Employment Agreement.
   The district court denied TSC’s motion for judgment as a matter of law and
   entered a final judgment on the verdict, including attorneys’ fees, in
   Tercero’s favor. Later, the district court amended its judgment to include
   pre-judgment interest. TSC timely filed a notice of appeal.
                                         II
          TSC challenges the factual basis for the jury’s verdict on Tercero’s
   breach of contract claim and the legal basis for her due process cause of
   action. We reject both challenges.
          We review a district court’s denial of a motion for judgment as a
   matter of law de novo, applying the same standards as the district court. See,
   e.g., Ill. Cent. R.R. Co. v. Guy, 682 F.3d 381, 392–93 (5th Cir. 2012). Judgment
   as a matter of law is appropriate only when “a reasonable jury would not have
   a legally sufficient evidentiary basis to find for the party on that issue.”
   Abraham v. Alpha Chi Omega, 708 F.3d 614, 620 (5th Cir. 2013) (quoting
   Fed. R. Civ. P. 50(a)). “This will only occur if the facts and inferences
   point so strongly and overwhelmingly in the movant’s favor that jurors could
   not reasonably have reached a contrary verdict.” Id. (quoting Brown v.
   Sudduth, 675 F.3d 472, 477 (5th Cir. 2012)). “In evaluating such a motion,




                                          4
Case: 22-40004      Document: 00516494925          Page: 5     Date Filed: 10/04/2022




                                    No. 22-40004


   the court must consider all of the evidence in the light most favorable to the
   nonmovant, drawing all factual inferences in favor of the non-moving party,
   and leaving credibility determinations, the weighing of evidence, and the
   drawing of legitimate inferences from the facts to the jury.” Price v. Marathon
   Cheese Corp., 119 F.3d 330, 333 (5th Cir. 1997). “After a jury trial, [the]
   standard of review is especially deferential.” Abraham, 708 F.3d at 620
   (citation omitted, alteration in original). Also, we “must disregard all
   evidence favorable to the moving party that the jury is not required to
   believe.” Taylor-Travis v. Jackson State Univ., 984 F.3d 1107, 1112 (5th Cir.
   2021) (citation and quotation marks omitted).
                                         A
          TSC argues that it had “good cause” to terminate Tercero’s
   employment contract. First, it contends that “Dr. Tercero did not timely
   keep [TSC’s] Board informed of the status of the . . . nursing program.”
   Second, TSC argues “that Dr. Tercero did not lawfully procure the
   College’s [windstorm insurance] policy.” We find the jury’s decisions on
   both contentions adequately supported by the record.
                                         1
          The district court instructed the jury regarding “good cause”:
          . . . the only grounds for good cause that you may
          consider are:
          Refusal to carry out reasonable directives of the employee’s
          supervisor;
          Deliberate or reckless action that causes either actual or
          potential loss, damage, or physical injury to the District, its
          employees, students, or students’ property; or
          Misrepresentation, including falsification of reports or records.




                                          5
Case: 22-40004      Document: 00516494925            Page: 6     Date Filed: 10/04/2022




                                      No. 22-40004


          You are further instructed that you may only consider the
          factual allegations specified in grounds one through nine of the
          August 3, 2016 Notice letter.
          You are further instructed that a person is reckless when she
          acts or fails to act in the face of an unjustifiably high risk of harm
          that is either known or so obvious that it should be known.
          TSC does not challenge these instructions. Instead, it argues Tercero
   admitted at trial to the conduct TSC’s Board cited as “good cause” when it
   terminated her. Specifically, it cites her failure to inform the board about the
   impending suspension of TSC’s nursing program by the Texas State Nursing
   Association. Because TSC does not allege misrepresentation or that Tercero
   refused to carry out a reasonable directive from her supervisor, the college
   must demonstrate conclusively that TSC suffered an actual or potential loss
   due to Tercero’s deliberate or reckless conduct.
          However, contrary to TSC’s position, the jury was entitled to accept
   Tercero’s explanation that she kept the Board up to date and that the nursing
   program’s status was an evolving situation. Tercero testified extensively
   about this issue and her actions to address it. In 2013, the University of
   Texas-Brownsville transferred several technical programs, including its
   nursing school, to TSC. Consequently, TSC’s student performance numbers
   reflected the influence of students never trained by its nursing school.
   Tercero further justified her actions by informing the jury that the first TSC
   students took their nursing exams in the fall of 2014, and that she was
   negotiating with the Texas Nursing Association to modify TSC’s statistics.
   Most dispositive regarding TSC’s argument on appeal, Tercero testified that
   she gave the board regular updates starting in 2012 and continuing through
   2016. She even organized a special, half-day board meeting about the ongoing
   struggles of TSC’s nursing school.




                                            6
Case: 22-40004       Document: 00516494925        Page: 7    Date Filed: 10/04/2022




                                   No. 22-40004


          The Texas State Nursing Association ultimately suspended TSC’s
   nursing program in April 2016, and Tercero informed the Board of the
   program’s suspension in June of that year. The jury had ample evidence to
   conclude that Tercero kept the Board informed of the nursing program’s
   status throughout its suspension process and that, regardless, her actions
   were not deliberate nor reckless and did not lead to a potential or an actual
   loss. The district court was, therefore, correct to deny the motion for
   judgment as a matter of law to the extent TSC premised it on Tercero’s
   communication with the Board regarding the nursing school’s suspension.
                                         2
          TSC’s second argument that it had “good cause” to terminate
   Tercero involves her purchase of the school’s windstorm insurance policy in
   the spring of 2016. It contends that Tercero acted deliberately or recklessly
   in renewing the school’s wind insurance policy without going through the
   appropriate bidding process, violating TSC’s policies and, potentially, state
   law. However, the jury had sufficient evidence to justify its decision that
   Tercero’s actions were not deliberate or reckless acts that caused potential
   or actual harm.
          The record shows that in January 2016, the staff member responsible
   for TSC’s wind insurance program left his position. Tercero testified that
   she did not learn about the potential lapse of TSC’s wind insurance until
   March 23, 2016—a little more than a week before the insurance would lapse
   on April 1. She informed the jury that there was no time to conduct the formal
   bidding process for a new policy and that she decided to renew the expiring
   policy because hurricane season was fast approaching. Indeed, one TSC
   board member said of Tercero’s conduct: “I commended her for being bold
   enough to—to continue the coverage. . . . What—what’s important is, you
   know, that we not go into the hurricane season without coverage.”




                                         7
Case: 22-40004       Document: 00516494925          Page: 8   Date Filed: 10/04/2022




                                     No. 22-40004


          Looking at this evidence, the jury reasonably concluded that Tercero
   did not act recklessly or deliberately, nor did she cause TSC harm or potential
   harm. Although issues regarding the wind insurance program eventually
   embroiled TSC in a lawsuit, the jury reasonably concluded she chose the
   correct, or at least a sensible, option from a set of bad outcomes.
   Consequently, we reject TSC’s challenge to the jury verdict regarding
   Tercero’s conduct in procuring the school’s wind insurance. Furthermore,
   because both of TSC’s arguments fail to demonstrate conclusively that the
   jury erred in finding the college liable for breach of contract, we affirm the
   district court’s order denying the motion for judgment as a matter of law
   regarding Tercero’s breach of contract claim.
                                           B
          TSC challenges the legal basis for the jury’s verdict finding it violated
   Tercero’s due process rights. Specifically, TSC argues that Tercero’s
   contract did not incorporate its standard personnel procedures and,
   therefore, it cannot be held liable for not applying those procedures. The
   district court found that the Board, in its notification letter, believed it was
   subject to the college’s personnel procedures when terminating Tercero.
   Judge Rodriguez also noted that if the Board desired to follow only specific
   provisions of its employment procedures regarding the school’s president, it
   should have made that clear in the contract. The college challenges this
   finding, arguing that the agreement’s language does not provide her the right
   to any of TSC’s termination procedures, and Tercero’s due process claim
   necessarily fails as a matter of law.
          As the Texas Supreme Court has directed regarding contractual
   interpretation:
          In construing [an] agreement, we first determine whether it is
          possible to enforce the contract as written, without resort to




                                           8
Case: 22-40004     Document: 00516494925          Page: 9    Date Filed: 10/04/2022




                                   No. 22-40004


          parol evidence. Deciding whether a contract is ambiguous is a
          question of law for the court. Coker v. Coker, 650 S.W.2d 391,
          394 (Tex. 1983). In construing a written contract, the primary
          concern of the court is to ascertain the true intentions of the
          parties as expressed in the instrument. R & P Enters. v.
          LaGuarta, Gavrel & Kirk, Inc., 596 S.W.2d 517, 518 (Tex.
          1980); City of Pinehurst v. Spooner Addition Water Co., 432
          S.W.2d 515, 518 (Tex. 1968). To achieve this objective, we
          must examine and consider the entire writing in an effort to
          harmonize and give effect to all the provisions of the contract
          so that none will be rendered meaningless. Universal C.I.T.
          Credit Corp. v. Daniel, 243 S.W.2d 154, 158 (Tex. 1951). No
          single provision taken alone will be given controlling effect;
          rather, all the provisions must be considered with reference to
          the whole instrument. Myers v. Gulf Coast Minerals Mgmt.
          Corp., 361 S.W.2d 193, 196 (Tex. 1962); Citizens Nat’l Bank v.
          Tex. & P. Ry. Co., 150 S.W.2d 1003, 1006 (Tex. 1941). A
          contract is unambiguous if it can be given a definite or certain
          legal meaning. Columbia Gas Transmission Corp. v. New Ulm
          Gas, Ltd., 940 S.W.2d 587, 589 (Tex. 1996).
   J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 229 (Tex. 2003) (cleaned
   up).
          Tercero’s contract states, in the relevant part, “TSC hereby employs
   Dr. Tercero . . . to perform the functions and duties specified in the TSC
   enabling statute and in accordance with TSC’s personnel procedures . . . .
   Dr. Tercero is bound by the rules and procedures enacted by the Board . . . .”
   TSC would like us to read this language as applying only to Tercero’s actions
   and hold that these provisions do not bind the college. However, we hold the
   language is unambiguous—TSC hired Tercero subject to its personnel
   procedures. The Board believed this to be the case, citing the school’s
   personnel procedures when it issued its “Notice of Proposed Action of
   Dismissal” letter. We, therefore, hold that, as a matter of law, the district
   court did not err by presenting Tercero’s due process claims to the jury.



                                         9
Case: 22-40004     Document: 00516494925             Page: 10   Date Filed: 10/04/2022




                                      No. 22-40004


                                          C
          TSC’s final challenges relate to the district court granting attorneys’
   fees and interest. Its arguments are predicated on our deciding the college’s
   substantial challenges to the district court order in its favor. Because we
   decline to do so, we uphold the district court’s grant of attorneys’ fees and
   interest.
                                  *        *         *
          AFFIRMED




                                           10